DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/18/2019 has been acknowledged.
Objection to the Drawings
The drawings are objected to as they have been submitted in color (Grayscale).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color (Grayscale). Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
                                                    Status of Application
Claims 1-8, and 10-15 are pending. Claims 1-7 and 15 have been withdrawn from consideration. Claims 8 and 10-14 will be examined. Claim 8 is the only independent claim. Claim 9 has been cancelled. This Final Office action is in response to the “Election of Species” received on 8/23/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/23/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claim 9 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the drawing objection, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “Applicant files the petition under 37 CFR 1.84(a)(2) and accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color 17 drawings or color photographs, as appropriate” and the request was denied. Therefore the drawing objections remain.
Applicant remarks “It is clearly understood the now amended claimed invention should not be interpreted under 35 U.S.C. §112(f) and MPEP §2181-2183” and it never was, therefore the Office respectfully agrees.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 101, applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “As suggested, Applicant submits that the now amended claims clearly links the claimed subject matter to a non-generic device "vegetative modeler including an image analyzer and at least one 3-dimensional (3D) vegetation growth model" and controlling the actual maintenance with the scheduling using the vegetative modeler and the image analyzer for the analyzing and for the identifying of future encroachment areas” and the Office respectfully disagrees.
First, applicant states that the modeler is a non-generic device and the Office askes how this is non-generic? Is this a special computer or merely software on a generic computer? By merely pointing at what the software does in the specification, and not at what the modeler is, is not enough to state this is a non-generic device. Having a generic computer run special software does not in fact make the computer non-generic. This distinction is one of the main reasons for current 101 rejections. What makes the modeler different than any other computer?  As currently presented, it remains the Office’s stance that the modeler is still non-generic.
Second, applicant states that the maintenance is controlled and the Office also disagrees. Scheduling and controlling are not the same steps. Scheduling, could mean display on a computer, smoke signals, or any other output, but does not require and controlling aspect, rather the mere transfer of data to another entity.  To properly claim control the Office would look for a receiving step and vehicle control, or some type of action taken based on the transfer of data. As currently presented, it remains the Office’s stance that scheduling is not control. 
Applicant remarks “In this case, the elements recited in claim 1 combine to create an ordered combination that is not well-understood, routine, or conventional and that is not previously known to the industry” and the Office respectfully disagrees. 
It remains the Office’s stance that using software to determine data is a very well-known and common system and outputting said data is also well known and the basic function of all computing systems. Therefore the Office respectfully disagrees.
Applicant remarks “Further, the claimed solution is, "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer[s]." DDR Holdings, 773 F.3d at 1257". In light of DDR Holdings, LLC Hotels.com et al., which was found patent eligible in the Federal Circuit, the Applicant submits that the claims do not recite an abstract idea and are distinct from the types of concepts found by the courts to be abstract. For instance, the claimed solution ensures availability of a wide range of analytics data to functional users in the field of the industrial process control and automation systems” and the Office respectfully disagrees.
It remains the Office’s stance that the claims subject matter, when analyzed under the current 101 system, still is an abstract idea that can be carried out on any generic computing device, without any controlling or positive recitation of controlling. Therefore the Office respectfully disagrees.
Applicant remarks “The Applicant submits that the claimed features when considered solves a significant technical problem vegetation management systems for protecting power lines of electric utilities and is not merely some 'Mental Processes" as the Office Action contends. Accordingly, the subject matter of claims 8 and 10-14 is patent eligible because each claim, as a whole, recites limitations that amount to significantly more than an abstract idea. The Applicant respectfully submits that taking all the claim elements individually, and/ or in combination, claims 8 and 10-14, as a whole, offer significantly more than merely an abstract idea. Accordingly, the Applicant respectfully requests that the rejection to claims 8 and 10-14 under 35 U.S.C. § 101 be withdrawn” and the Office respectfully disagrees. 
t remains the Office’s stance that the claims subject matter, when analyzed under the current 101 system, still is an abstract idea that can be carried out on any generic computing device, without any controlling or positive recitation of controlling. Therefore the Office respectfully disagrees.
Therefore the claim rejections under 35 U.S.C. § 101 remain.
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the FINAL office action and therefore the prior arguments are considered moot.
However, since the Office is using some of the same cited prior art, the Office will address all remarks that remain relevant.
Applicant remarks “Saha nowhere describes that generate a predicted timing of encroachment of the electrical power lines by the vegetation to identify the future encroachment areas” and the Office respectfully disagrees.
It remains the Office’s stance the Saha discloses the claimed subject matter, as cited and mapped out below. Saha discloses giving Vegetation Proximity Advisory (VPA) and Vegetation Resolution Advisory (VRA), based on measured data, growth rates, thus timing is measured as stated throughout the cited paragraphs and further in paragraph 36 “This arrangement allows for the proposed invention to accurately identify and measure all vegetation encroachment threats including those that may grow up in to the power lines, 508 and those which may fall in to the power lines, 510”. Therefore the Office respectfully disagrees.
Applicant remarks “Applicant submits that the applied reference does not teach or suggest automatically scheduling vegetative maintenance of the vegetation for the future encroachment areas by scoring regions by importance considering a population impacted or distribution circuits affected” and the Office respectfully disagrees.
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, in the combination, Saha clearly discloses using 3d models of growth, data, temperatures and other data to determine levels of action for vegetation control. Further, Arya, which is also a maintenance scheduling system teaches “by importance considering a population impacted or distribution circuits affected” [Arya, Col 5 line55 – Col 6 line16]. Therefore the combined cited prior arts, teach using population data for criticality scoring and for vegetation control, thus the Office respectfully disagrees.
Applicant remarks “Arya nowhere describes that automatically scheduling vegetative maintenance of the vegetation for the future encroachment areas by importance considering a population impacted or distribution circuits affected, as relied upon in the Office action” and the Office respectfully disagrees.
It remains the Office’s stance that Arya clearly teaches this when Arya states, in the cited portions “may be a sub score corresponding to a number of downstream customers affect by a fault”, therefore the Office respectfully disagrees.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
CLAIM INTERPRETATION
FINAL Office Action
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f).    
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 10-14 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims state analyzing and scheduling maintenance.
The limitations of analyzing and scheduling maintenance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing system” language, “analyzing and scheduling maintenance” in the context of this claim encompasses the user manually steps of making a decision about a maintenance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing system to perform the analyzing and scheduling maintenance steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing and scheduling maintenance) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform analyzing and scheduling maintenance steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 9-14 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 8.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling the actual maintenance with the scheduling. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8 and 10-12 and 14 are rejected under 35 USC 103 as being unpatentable over Saha et al.  (United States Patent Publication 2018/0098137) in view of  Arya et al. (United States Patent 10,242,349) and in further view of Rousselle et al. (United States Patent  Publication 2010/0198775).
With respect to Claim 8: While Saha discloses “A method of vegetation management for an electric utility” [Saha, Abstract, Claim 1, ¶ 0008-0011, 0033, 0037 and Figure 6]; 
“comprising: using a computing system implementing a vegetative modeler including an image analyzer and at least one 3-dimensional (3D) vegetation model is utilized for the analyzing and for the identifying of future encroachment areas by” [Saha, Abstract, Claim 1, Claim 3, ¶ 0008-0011, 0033, 0036-0037 and Figure 6];
“analyzing, using the image analyzer and the at least one 3D vegetation model” [Saha, Abstract, Claim 1, Claim 3, ¶ 0008-0011, 0033, 0036-0037 and Figure 6];
“images of vegetation that is growing around electrical power lines of the electric utility including identifying locations of the vegetation relative to locations of the electrical power lines” [Saha, Abstract, Claim 1, ¶ 0008-0011, 0033, 0037 and Figure 6]; 
“and to identify specific types of the vegetation including types of trees, bushes and vines,” [Saha, Abstract, Claim 1, ¶ 0008-0011, 0029, 0033, 0037 and Figure 6]; 
“and utilizing at least the locations of the vegetation relative to the locations of the electrical power lines and the specific types of the vegetation to generate a predicted timing of encroachment of the electrical power lines by the vegetation to identify the future encroachment areas” [Saha, Abstract, Claim 1, ¶ 0008-0011, 0033, 0037 and Figure 6]; 
“and automatically scheduling vegetative maintenance of the vegetation for the future encroachment areas by scoring regions” [Saha, Abstract, Claim 1, ¶ 0008-0011, 0033, 0037 and Figure 6]; 
Saha does not specifically state using an importance when scheduling vegetative maintenance, rather two types of actions, proximity and resolution advisories, or clearly state using a growth model, rather 3D models, growth and so on.
Arya, which is also a maintenance scheduling system teaches “by importance considering a population impacted or distribution circuits affected” [Arya, Col 5 line55 – Col 6 line16].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arya into the invention of Saha to not only include using growth rates and regions to create maintenance reports as Saha discloses but to also account for  downstream customers when determining score for maintenance as taught by Arya with a motivation of creating a more robust system that can account for users as well as vegetation. Additionally,  the claimed invention is merely a combination of old, well known elements such as vegetation growth control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Further, Rousselle, which is also a vegetation estimation system teaches “comprising: using a computing system implementing a vegetative modeler including an image analyzer and at least one 3-dimensional (3D) vegetation growth model” [Roussell, ¶ 0020 and 0030];
“analyzing, using the image analyzer and the at least one 3D vegetation growth model” [Roussell, ¶ 0020 and 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rousselle into the invention of Saha to not only include using data, models, and imagery and regions to create maintenance reports as Saha discloses but to also model growth rates of vegetation as taught by Rousselle  with a motivation of creating a more robust system that can account differences in variables of vegetation. Additionally, the claimed invention is merely a combination of old, well known elements such as vegetation growth control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 10: Saha discloses “The method of claim 8, wherein the images of vegetation comprise at least one of satellite imagery, unmanned aerial vehicle (UAV) imagery, drone inspection footage, mobile laser-derived imagery, and camera-derived photographs” [Saha, Abstract, Claim 1, ¶ 0008-0011, 0033, 0037 and Figure 6].
With respect to Claim 11: Saha discloses “The method of claim 8, wherein the vegetative modeler includes regional weather prediction models and agriculture growth prediction models for the vegetation that utilizes the weather prediction models” [Saha, Abstract, Claim 1, ¶ 0008-0011, 0033, 0037 and Figure 6].
With respect to Claim 13: Saha discloses “The method of claim 8, wherein the predicted time of the encroachment utilizes a predictive analytics that generates numerical scores which indicate relative priority in performing maintenance around the locations of the electrical power lines” [Saha, Abstract, Claim 1, ¶ 0008-0011, 0033, 0037 and Figure 6].
With respect to Claim 14: Saha discloses “The method of claim 8, wherein the images of the vegetation are indexed using their corresponding time and location” [Saha, Abstract, Claim 1, ¶ 0008-0011, 0033, 0037 and Figure 6].
Claim 12 is rejected under 35 USC 103 as being unpatentable over Saha et al.  (United States Patent Publication 2018/0098137) in view of  Arya et al. (United States Patent 10,242,349), in further view of Rousselle et al. (United States Patent  Publication 2010/0198775), and in further view of Belhaj Amor et al. (United States Patent Publication 2017/0098178).
With respect to Claim 12: While Saha discloses “The method of claim 8, further comprising making available the predicted timing of the encroachment and the future encroachment areas to vegetative management contactors” [Saha, Abstract, Claim 1, ¶ 0008-0011, 0033, 0037 and Figure 6]; 
Saha does not specifically state obtaining bids.
Belhaj Amor, which is also a project system teaches “contactors for obtaining bids” [Belhaj Amor, ¶ 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Belhaj Amor into the invention of Saha to not only include using growth rates and regions to create maintenance reports as Saha discloses but to also get contractor bids as taught by Belhaj Amor with a motivation of creating a more robust system that can facilitate communication between clients and users [Belhaj Amor, ¶ 0056]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vegetation growth control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669